DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 28 April 2022.  Applicant’s amendment on 28 April 2022 amended Claims 1, 11, and 12.  Claim 15 is newly presented.  Currently Claims 1-15 are pending and have been examined.  The examiner notes that the 101 rejection has been maintained.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Response to Arguments

Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.

The Applicant argues on pages 7-8 that “claim 1 is practical application in Step 2A of 2019 Revised Patent Subject Matter.  In particular, it is stated that in the context of revised Step 2A, the following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application.  An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that while the Applicant notes that there is an improvement in the functioning of the computer or an improvement to other technology or technical field, however this is not clear.  While there is an updating claim as part of the amendment this is viewed as extra solution activity, and additionally it is not clear that this could not be done utilizing a generic computer performing the abstract idea.  Specifically as noted in the previous Office Action as drafted, the claim recites the limitation of receiving task information and completion information based on time limits to receive rewards which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “circuitry,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “circuitry” language, the claim encompasses the receiving and collecting of information and manually determining if tasks were done by certain times to earn rewards and can be done with over a phone with a pencil and paper for tracking. The mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.
	The Examiner has further determined that even with the amendment to the claims regarding updating the task request, the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  This appears to merely a step that would take place in the analysis of data.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).
Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.  It is therefore maintained that it has been shown that the claims have integrated the exception into a practical application.  An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, and the rejection is therefore maintained.

The remaining Applicant's arguments filed 28 April 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-15 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-15 is/are directed to the abstract idea of receiving and completing tasks based on time limits in order to receive rewards. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-15) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-10, 14, and 15) is/are directed to a system, claim(s) (11) is/ are directed to an apparatus, claims(s) (12 and 13) is/are directed to a method, claims(s) (12) is/are directed to a non-transitory recording medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-15 recite(s) mental process. Specifically, the independent claims 1, 11, 12, and 13 recite a mental process: as drafted, the claim recites the limitation of receiving task information and completion information based on time limits to receive rewards which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “circuitry,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “circuitry” language, the claim encompasses the receiving and collecting of information and manually determining if tasks were done by certain times to earn rewards and can be done with over a phone with a pencil and paper for tracking. The mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; and additionally, that data receiving steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a circuitry is used to perform the providing step.  The providing step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (providing of rewards based on the received information). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving from a task requesting person and receiving from a task executing person performs the comparing step.  The receiving steps are recited at a high level of generality (i.e., as a general means of receiving information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The circuitry that performs the providing steps is also recited at a high level of generality, and merely automates the providing step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the circuitry). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-15 recite(s) receiving from a task requesting person, receiving from a task executing person, provide a first reward, and provide a second reward which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving and providing which is the abstract idea steps of valuing an idea (receiving task information in order to provide rewards based on timing of task completions) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. receiving and completing tasks based on time limits in order to receive rewards).  Using a computer to receiving and providing the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The receiving task information in order to provide rewards based on timing of task completions would clearly be to a mental activity that a company would go through in order to determine the providing of rewards.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine a reward for tasks completed:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claim 2 recites a limitation which further limit the claimed analysis of data.

Claims 4, 5, 7-10, 14, and 15 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Marshall which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 3 and 6 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information the reward associated with a task completed by a specified time.  This is not a technical or technological problem but is rather in the realm of task performance analysis and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S. Patent Publication 2002/0116266 A1) in view of Marshall (U.S. Patent Publication 2003/0233278 A1) (hereafter Marshall 2) in further view of Xiangjie et al. (CN 110832537 A) (hereafter Xiangjie).

	Referring to Claim 1, Marshall teaches a task request system comprising circuitry configured to: 

	Circuitry (see; par. [0033] of Marshall teaches any suitable processors (i.e. circuitry)).

in response to receiving the task completion information, provide a second reward that is previously set to the task executing person (see; par. [0043] of Marshall teaches in response to receiving a bill with a time limit a second reward that is based on six consecutive on time task completion).

Marshall does not explicitly disclose the following limitations, however,

Marshall 2 teaches receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit (see; par. [0004] of Marshall 2 teaches receiving a task including information regarding what is needed to complete the task including completion time), and
receive, from a task executing person, task completion information indicating a completion of the task (see; par. [0144] of Marshall 2 teaches a task completion information indicating the bill has been paid).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall fails to disclose receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit, and receive, from a task executing person, task completion information indicating a completion of the task.

Marshall 2 discloses receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit, and receive, from a task executing person, task completion information indicating a completion of the task.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall the receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit and receive, from a task executing person, task completion information indicating a completion of the task as taught by Marshall 2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, and Marshall 2 teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.

Marshall in view of Marshall 2 does not explicitly disclose the following limitation, however,

Xiangjie teaches in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide a first reward that is previously set to the task executing person before completing task, said extension of the completion time limit including a specific point of time as an extended time limit (see; pg. 15, par. [0005] – pg. 16, par. [0004] of Xiangjie teaches a reward dispensing device that based on received information regarding a person performing tasks to specific tasks to a specific time interval, and based a situation where the initial time period ends during a lunch break and then extending the time to a longer time will be allowed (i.e. time limit delay) and then determining a reward), and
	Updating the task request information based on the time limit delay information (see; pg. 15, par. [0011] – pg. 16, par. [0001] of Xiangjie teaches a reward dispensing device that based on received information regarding a person performing tasks and based on an approved longer time caused by an interruption to complete the task which includes an updating of the time to complete the task to be completed).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Xiangjie teaches the a reward issuing system and method of online services including taking into account the time to complete and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall and Marshall 2 discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall and Marshall 2 fails to disclose in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide a first reward that is previously set to the task executing person before completing task, said extension of the completion time limit including a specific point of time as an extended time limit, and updating the task request information based on the time limit delay information.

Xiangjie discloses in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide a first reward that is previously set to the task executing person before completing task, said extension of the completion time limit including a specific point of time as an extended time limit, and updating the task request information based on the time limit delay information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall and Marshall 2 in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide a first reward that is previously set to the task executing person before completing task, said extension of the completion time limit including a specific point of time as an extended time limit, and updating the task request information based on the time limit delay information as taught by Xiangjie since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, and Xiangjie teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall further discloses a system having the limitations of,

a score managing database configured to manage a score of each user, the circuitry is further configured to increase the score, as the first reward or the second reward to a user who is the task executing person (see; par. [0043] of Marshall teaches scoring that is used to rewarding based on completing the task on time, and additionally a second reward based on).


	Referring to Claim 3, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall further discloses a system having the limitations of,

the circuitry is further configured to use a value of a total of the first reward and the second reward that is provided in response to receiving the task completion information by a delayed completion time limit (see; par. [0006] of Marshall a value of rewards based on tasks based on time, par. [0041]-[0043] a first reward based on a task as well as a second reward based on six consecutive tasks completed in a row based that also include an early award, par. [0073] where a delay will provide a reduced reward).

the value being the same as a value of the second reward provided in response to receiving the task completion information by the completion time limit included in the task request information without receiving the time limit delay information (see; par. [0006] of Marshall a value of rewards based on tasks based on time, par. [0041]-[0043] a first reward based on a task as well as a second reward based on six consecutive tasks completed in a row based that also include an early award, par. [0073] where a delay will provide a reduced reward where if the task is done later (i.e. time limited) does not get bonus for early payment).


	Referring to Claim 4, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall further discloses a system having the limitations of,

display a screen page on a terminal used by the task executing person or the task requesting person (see; abstract of Marshall teaches task requesting capability, par. [0054] that can be displayed to perform task such as payment activity (i.e. task)).


	Referring to Claim 5, see discussion of claim 4 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall further discloses a system having the limitations of,

cause the terminal used by the task requesting person to display a task-requesting-person task list of tasks that the task requesting person requests (see; par. [0121] of Marshall teaches the requesting of input, par. [0056] including criteria required to be completed as tasks by a predetermined time and an availability of reward, and requesting par. [0086] information that is requested for a participant).

cause the terminal used by the task executing person to display a task-executing-person task list of tasks that the task executing person is requested to execute (see; par. [0053] of Marshall teaches activities (i.e. task list) which may have awards, including par. [0054] a display for a user to perform tasks, and includes par. [0056] criteria required to be completed as tasks by a predetermined time and an availability of reward).


	Referring to Claim 9, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall in view of Marshall 2 does not explicitly disclose a system having the limitations of, however,

in response to receiving the task completion information, provide the second reward to the task executing person after receiving acceptance information from the task requesting person (see; par. [0041]-[0043] of Marshall teaches a first reward based on a task as well as a second reward based on six consecutive tasks completed in a row based that also include an early award which based on a user completing the tasks before a specific time limit with additional awards available for early payment).


	Referring to Claim 10, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall further discloses a system having the limitations of,

to receive from the task requesting person, together with the task request information, information to set the first reward and the second reward with respect to the task, and provide the first reward or the second reward to the task executing person, on the basis of the information to set the first reward and the second reward with respect to the task (see; par. [0040]-[0043] of Marshall teaches receiving a task request and information regarding the reward that can be gained from paying earlier than the time limit as well as second reward for consecutive on time or early completion of the payment task and based on recorded completion of task rewarding the user accordingly).


	Referring to Claim 11, Marshall in view of Marshall 2 in further view of Xiangjie teaches an apparatus.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 12, Marshall in view of Marshall 2 in further view of Xiangjie teaches a task request method.  Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 13, Marshall in view of Marshall 2 in further view of Xiangjie teaches a task request non-transitory recording medium storing a program.  Claim 13 recites the same or similar limitations as those addressed above in claim 1 and 12, Claim 13 is therefore rejected for the same reasons as set forth above in claim 1 and 12, except for the following noted exception.

Non-transitory recording medium (see; par. [0033] of Marshall teaches storage medium

	Referring to Claim 14, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall in view of Marshall 2 does not explicitly disclose a system having the limitations of, however,

Xiangjie teaches the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information (see; pg. 15, par. [0005] – pg. 16, par. [0004] of Xiangjie teaches a reward dispensing device including circuitry that based on received information determines if regarding a person performing tasks to specific tasks to a specific time interval, and based a situation where the initial time period ends during a lunch break and then extending the time to a longer time will be allowed (i.e. time limit delay) and then determining a reward), and
	Updating the task request information based on the time limit delay information (see; pg. 15, par. [0011] – pg. 16, par. [0001] of Xiangjie teaches a reward dispensing device that based on received information regarding a person performing tasks and based on an approved longer time caused by an interruption to complete the task which includes an updating of the time to complete the task to be completed).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Xiangjie teaches the a reward issuing system and method of online services including taking into account the time to complete and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall and Marshall 2 discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall and Marshall 2 fails to disclose the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information, and updating the task request information based on the time limit delay information.

Xiangjie discloses the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information, and updating the task request information based on the time limit delay information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall and Marshall 2 the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information, and updating the task request information based on the time limit delay information as taught by Xiangjie since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, and Xiangjie teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


Referring to Claim 15, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall further discloses a system having the limitations of,

Xiangjie teaches wherein the circuitry is configured not to provide the second reward in response to receiving the task completion information after the completion time limit without receiving the time limit delay information after the completion time limit without receiving the time limit delay information or in response to receiving the task completion information after the extended time limit (see; pg. 17, par. [0005] of Xiangjie teaches a second reward amount that is adjusted based on the acceptance time to complete the task, where pg. 15, par. [0011] – pg. 16, par. [0001] based on an approved longer time caused by an interruption to complete the task which includes an updating of the time to complete the task to be completed).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Xiangjie teaches the a reward issuing system and method of online services including taking into account the time to complete and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall and Marshall 2 discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall and Marshall 2 fails to disclose the circuitry is configured not to provide the second reward in response to receiving the task completion information after the completion time limit without receiving the time limit delay information after the completion time limit without receiving the time limit delay information or in response to receiving the task completion information after the extended time limit.

Xiangjie discloses the circuitry is configured not to provide the second reward in response to receiving the task completion information after the completion time limit without receiving the time limit delay information after the completion time limit without receiving the time limit delay information or in response to receiving the task completion information after the extended time limit.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall and Marshall 2 the circuitry is configured not to provide the second reward in response to receiving the task completion information after the completion time limit without receiving the time limit delay information after the completion time limit without receiving the time limit delay information or in response to receiving the task completion information after the extended time limit as taught by Xiangjie since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, and Xiangjie teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S. Patent Publication 2002/0116266 A1) in view of Marshall (U.S. Patent Publication 2003/0233278 A1) (hereafter Marshall 2) in further view of Xiangjie et al. (CN 110832537 A) (hereafter Xiangjie) in further view of Elenbaas et al. (U.S. Patent Publication 2009/0204471 A1) (hereafter Elenbaas).

	Referring to Claim 6, see discussion of claim 5 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the method above, Marshall in view of Marshall 2 in further view of Xiangjie does not explicitly disclose a method having the limitations of, however,

Elanbaas teaches the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks (see; par. [0178 of Elenbaas teaches a percentage (i.e. ratio) of tasks completed to tasks not completed for requested task assignments).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Xiangjie teaches the a reward issuing system and method of online services including taking into account the time to complete and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Elanbaas teaches the trust level based task assignment in an online work management and as it is comparable in certain respects to Marshall, Marshall 2, and Xiangjie which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall, Marshall 2, and Xiangjie discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Xiangjie fails to disclose the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks.

Elenbaas discloses the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Xiangjie the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks as taught by Elenbaas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Xiangjie and Elenbaas teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall in view of Marshall 2 in further view of Xiangjie does not explicitly disclose a system having the limitations of, however,

Elenbaas teaches the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information (see; par. [0141] of Elenbaas teaches notifying by email job scheduling (i.e. task assignment) to be completed and an indication of receiving indicated by a double secure email system for both the sender and receiver).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Xiangjie teaches the a reward issuing system and method of online services including taking into account the time to complete and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Elanbaas teaches the trust level based task assignment in an online work management and as it is comparable in certain respects to Marshall, Marshall 2, and Xiangjie which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall, Marshall 2, and Xiangjie discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Xiangjie fails to disclose the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information.

Elenbaas discloses the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Xiangjie the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information as taught by Elenbaas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Xiangjie and Elenbaas teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Xiangjie teaches the system above, Marshall in view of Marshall 2 in further view of Xiangjie does not explicitly disclose a system having the limitations of, however,

Elenbaas teaches the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion (see; par. [0141] of Elenbaas teaches notifying by email job scheduling (i.e. task assignment) to be completed and an indication based by a double secure email system that both the sender and receiver are aware of the task assignment and Figure 17A depicts the notification of when a task is completed to the requester).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Xiangjie teaches the a reward issuing system and method of online services including taking into account the time to complete and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Elanbaas teaches the trust level based task assignment in an online work management and as it is comparable in certain respects to Marshall, Marshall 2, and Xiangjie which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall, Marshall 2, and Xiangjie discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Xiangjie fails to disclose the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion.

Elenbaas discloses the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Xiangjie the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion as taught by Elenbaas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Xiangjie and Elenbaas teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Schultz (U.S. Patent Publication 2017/0359715 A1) discloses learning gamification and safety control application for mobile devices.
		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623